IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39353

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 628
                                                  )
       Plaintiff-Respondent,                      )     Filed: September 6, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CHESTER LEE OLSEN,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of five and one-half years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Chester Lee Olsen pled guilty to possession of a controlled substance.           I.C. § 37-
2732(c)(1). In exchange for his guilty plea, an additional charge was dismissed, as well as an
allegation that Olsen was a persistent violator. The district court sentenced Olsen to a unified
term of seven years, with a minimum period of confinement of five and one-half years, to run
concurrent with other unrelated sentences. Olsen filed an I.C.R. 35 motion for reduction of his
sentence, which the district court denied. Olsen appeals, asserting that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olsen’s judgment of conviction and sentence are affirmed.




                                                   2